          Case 5:19-cv-06856-EJD Document 22 Filed 11/12/19 Page 1 of 3



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14

15

16                                 UNITED STATES DISTRICT COURT
17                                NORTHERN DISTRICT OF CALIFORNIA
18                                       SAN JOSE DIVISION
19 INTEL CORP.,                                   Case No. 5:19-cv-06856-EJD
20                   Plaintiff,                   FORTRESS INVESTMENT GROUP
                                                  LLC’S DISCLOSURE STATEMENT
21              v.                                PURSUANT TO FEDERAL RULE OF
                                                  CIVIL PROCEDURE 7.1 AND
22 FORTRESS INVESTMENT GROUP LLC,                 CERTIFICATION OF INTERESTED
   FORTRESS CREDIT CO. LLC,                       ENTITIES OR PERSONS PURSUANT TO
23 VLSI TECHNOLOGY LLC, and                       CIVIL LOCAL RULE 3-15
   DSS TECHNOLOGY MANAGEMENT,
24 INC.,

25                   Defendants.
26

27

28
                                                             FORTRESS INVESTMENT GROUP LLC CORPORATE
                                                              DISCLOSURE AND CERTIFICATE OF INTERESTED
                                                                                                   PARTIES
                                                                                 Case No. 5:19-cv-06856-EJD
     10757785
          Case 5:19-cv-06856-EJD Document 22 Filed 11/12/19 Page 2 of 3



 1              Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Fortress Investment Group

 2 LLC (“Fortress Investment”) by its counsel provides the following disclosure of interested

 3 nonparties. Fortress Investment’s parent corporation is Softbank Group Corp. which is publicly

 4 traded on the Tokyo Stock Exchange.

 5              Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed

 6 persons, associations of persons, firms, partnerships, corporations (including parent corporations),

 7 or other entities (i) have a financial interest in the subject matter in controversy or in a party to the

 8 proceeding; or (ii) have a non-financial interest in that subject matter or in a party that could be

 9 substantially affected by the outcome of this proceeding:

10                 •   Softbank Group Corp.
11                 •   MIC FH Aggregator LP.
12

13 Dated: November 12, 2019                               Respectfully submitted,

14                                                        IRELL & MANELLA LLP

15

16
                                                          By:     /s/A. Matthew Ashley
17                                                              Counsel for Defendants
                                                                FORTRESS INVESTMENT GROUP LLC,
18                                                              FORTRESS CREDIT CO. LLC,
                                                                VLSI TECHNOLOGY LLC
19

20

21

22

23

24

25

26

27

28
                                                                          FORTRESS INVESTMENT GROUP LLC CORPORATE
                                                                           DISCLOSURE AND CERTIFICATE OF INTERESTED
                                                                                                                PARTIES
     10757785                                           -1-                                   Case No. 5:19-cv-06856-EJD
          Case 5:19-cv-06856-EJD Document 22 Filed 11/12/19 Page 3 of 3



 1                                          ECF ATTESTATION

 2              I, Michael D. Harbour, am the ECF user whose ID and password are being used to file

 3 FORTRESS INVESTMENT GROUP LLC’S DISCLOSURE STATEMENT PURSUANT TO

 4 FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND CERTIFICATION OF INTERESTED

 5 ENTITIES OR PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15. I hereby attest that I

 6 received authorization to insert the signatures indicated by a conformed signature (/s/) within this

 7 e-filed document.

 8

 9

10                                                     By: /s/ Michael D. Harbour
                                                               Michael D. Harbour
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      FORTRESS INVESTMENT GROUP LLC CORPORATE
                                                                       DISCLOSURE AND CERTIFICATE OF INTERESTED
                                                                                                            PARTIES
     10757785                                         -2-                                 Case No. 3:19-cv-06856-EJD
